Citation Nr: 0200035	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-17 410	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from July 1974 to August 
1978, and from October 1978 to February 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On October 1, 2001, the Board remanded the case back to the 
RO for further development of the appellant's claim seeking 
entitlement to service connection for PTSD.  On October 9, 
2001, the Board received a letter from the appellant's 
American Legion representative requesting further review and 
consideration of a prior request made in August 2001 to 
clarify the status of representation.  Specifically, the 
Board was asked at that time to determine whether or not a 
power of attorney in favor of the American Legion executed on 
a VA Form 21-22 dated August 30, 1989, was still valid under 
38 C.F.R. § 14.631 in light of the RO's rating decision 
issued in July 2000, which declared the appellant incompetent 
for purposes of payment of VA benefits.  The Board did not 
address this matter in its remand of October 2001.  
Accordingly, the Board will now construe the representative's 
letter dated October 9, 2001, as a motion to vacate the 
Board's remand dated October 1, 2001, based on alleged due 
process rights violations under 38 C.F.R. § 20.904 (2001) and 
issue a supplemental decision to address this motion.

In addition to the above, further instructions for the RO are 
set forth in the remand portion of this decision.



FINDING OF FACT

The allegations of due process rights violations in the 
Board's remand dated October 1, 2001, as set forth in the 
representative's letter dated October 9, 2001, are 
insufficient to support vacatur under 38 C.F.R. § 20.904.


CONCLUSION OF LAW

The motion requesting vacatur of the Board's remand dated 
October 1, 2001, under the authority of 38 C.F.R. § 20.904 is 
denied.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 20.904 (2001), an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, on the following grounds:

(a)  Denial of due process.  Examples of 
circumstances in which denial of due 
process of law will be conceded are:

(1)  When the appellant was denied his or 
her right to representation through 
action or inaction by [VA] or [the 
Board],

(2)  When a Statement of the Case or 
required Supplemental Statement of the 
Case was not provided, and
(3)  When there was a prejudicial failure 
to afford the appellant a personal 
hearing.  (Where there was a failure to 
honor a request for a hearing and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the 
decision will not be vacated).

(b)  Allowance of benefits based on false 
or fraudulent evidence.  Where it is 
determined on reconsideration that an 
allowance of benefits by the Board has 
been materially influenced by false or 
fraudulent evidence submitted by or on 
behalf of the appellant, the prior 
decision will be vacated only with 
respect to the issue or issues to which, 
within the judgment of the Board, the 
false or fraudulent evidence was 
material.

See also 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).

The Board will deny the motion to vacate its remand of 
October 1, 2001, as construed from the representative's 
letter dated October 9, 2001, pursuant to the authority 
granted by 38 C.F.R. § 20.904.  It is clear from a plain 
reading of 38 C.F.R. § 20.904 that the protected class of due 
process violations are of grave and serious nature, for 
example, a situation where the claimant was denied the right 
to representation or to be heard at a hearing before final 
disposition of the appeal by the Board.  In this case, the 
appellant was afforded the right to a hearing, which she had 
on October 6, 1999, and the record shows that her accredited 
representative at both the RO and Board levels was afforded 
the opportunity to review the claims file and submit written 
argument or evidence in support of the claim on appeal.  
While the Board did not specifically address the 
representative's request for clarification of representation 
made in connection with their August 2001 statement, the 
Board at this time does not believe any prejudicial error was 
committed in failing to address this matter in its remand of 
October 1, 2001.  Assuming without deciding that the RO's 
incompetency determination of July 2001 did not invalidate 
her August 1989 power of attorney to the American Legion, 
particularly, in light of the fact that she has not had a 
legal custodian appointed and it is not shown that she is a 
judicially-declared incompetent under State law, the Board 
notes that 38 C.F.R. § 14.631 requires that the Regional 
Counsel address any questions concerning the power of 
attorney, and hence, it was no more than harmless error for 
the Board to omit an instruction for the RO to take action 
along these lines in the October 2001 remand.  Moreover, this 
defect is now cured pursuant to further remand instructions 
set forth below.  Accordingly, the Board does not find that 
any due process rights violations arising out of the failure 
to address this matter in the October 2001 remand arises to 
the level of "grave procedural error" to warrant vacatur of 
that remand under 38 C.F.R. § 20.904.


ORDER

The motion requesting vacatur of the Board's remand dated 
October 1, 2001, under the authority of 38 C.F.R. § 20.904 is 
denied.


REMAND

In addition to the instructions set forth in the Board's 
remand of October 1, 2001, this case is REMANDED to the RO 
for the following development:

The RO should respond to the 
representative's August 2001 request to 
clarify the status of representation.  
Specifically, the RO should take 
appropriate action to determine whether 
or not a power of attorney in favor of 
the American Legion executed on a VA Form 
21-22 dated August 30, 1989, was still 
valid under 38 C.F.R. § 14.631 in light 
of the RO's rating decision issued in 
July 2000, which declared the appellant 
incompetent for purposes of payment of VA 
benefits.  No further action on the 
appealed case should be undertaken until 
clarification of representation is 
completed.  The appellant need take no 
action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

